Title: To George Washington from Robert Morris, 13 September 1781
From: Morris, Robert
To: Washington, George


                  Dear General
                     
                     Office of Finance September 13th 1781.
                  
                  You mention’d to me in Conversation that the Bill I formerly remitted you on Messrs Richards & Co. of New London had not been paid, I must therefore request that you will give orders for its being returned to me.
                  Herein you will find the first bill of a Sett drawn by Mr Thomas Pleasants Junr yesterday at Ten days sight in my favour on David Ross Esqr. Commercial Agent of the State of Virginia for three hundred and twenty Pounds hard Money at the rate of six Shillings per Dollar equal to 1066 2/3rds Spanish Silver Dollars which the Drawer assures me will be punctually paid, and I have charged the same as a Supply for Your Excellency’s Table.
                  Mr John May of Virginia will pay you thirty Silver Dollars for the same Sum advanced him here for which be pleased to grant him a draft on me and apply it to the same purpose.  I ever am Your Excellency’s Most Obedt & humble Servant
                  
                     Robt Morris
                  
               